Citation Nr: 0023809	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  94-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1992 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Spondylolysis is a congenital disorder. 

2.  A low back disorder, diagnosed as spondylolysis and 
spondylolisthesis, pre-exited the veteran's entry into active 
duty.

3.  The preservice low back disability did not undergo a 
chronic increase in severity during service beyond normal 
progression nor is there any additional low back disability 
which resulted from a superimposed injury or disease which 
occurred during service.  


CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as spondylolysis and 
spondylolisthesis, clearly and unmistakable existed prior to 
service and the presumption of soundness on entrance is 
rebutted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 
(1999).

2.  The preservice low back disorder was not aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303, 
3.306 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1991).  The claim is rendered plausible by 
statements made by the veteran's private physicians, 
specifically one from P. E. S., M.D., who indicated that, 
while the veteran had a congenital spine condition that pre-
existed service, this could have been exacerbated by an 
inservice injury to the point where surgical correction was 
needed.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Congenital or developmental defects or conditions are not 
considered to be diseases or injuries within the meaning of 
applicable legislation providing VA disability compensation 
benefits.  38 C.F.R. § 3.303(c).  

Any disability resulting from a superimposed disease or injury 
which occurred during service may be considered for service 
connection.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 
(1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111 (West 1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service.  This includes medical facts and principles, which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. 1153 
(West 1991); 38 C.F.R. 3.306(b) (1999).

Factual Background

Service medical records show that in July 1972 the veteran was 
evaluated for complaints of back pain and neck pain of two 
weeks duration.  He reported that he had been working very 
long hours.  The impression was muscle tenseness.  X-ray 
studies of the back performed on the following day were 
reported to be normal.  On evaluation several days later, the 
veteran was seen with a chief complaint of neck pain extending 
into his left arm.  The veteran had muscle spasm of his neck 
and light duty was recommended until this could be cleared up.  
He had pain in the region of the right kidney and possible 
nephritis or kidney stones was the impression.  In an August 
1972 statement, the veteran described having pain and pressure 
in his neck running through the left shoulder blade to the 
left elbow.

Medical records of treatment that the veteran received from 
the Public Health Service, dated in July 1972, were associated 
with the claims file.  At that time, the veteran complained 
neck and back pain.  He was treated with traction followed by 
light massage.  The impression was cervical root syndrome.  A 
May 1994 correction to his DD214 shows that he received a 
disability discharge and was determined to be 40 percent 
disabled.

From 1972 to 1976 the veteran received intermittent treatment 
at VA and private facilities and underwent several VA 
examinations primarily for his cervical spine disability.  A 
private report of a neurologic evaluation, dated in January 
1974, shows that the veteran presented with the chief 
complaint of persistent pain and numbness in the 
cervicobrachial distribution on the left side.  He stated that 
the pain dated from July 1972 when he was in the Coast Guard.  
He stated that the pain was spontaneous and somewhat insidious 
although the veteran did recall a preceding incident when he 
was grabbed by another serviceman.  The event resulted in a 
"pop" in the neck and upper back. 

The veteran was hospitalized at a VA facility in February and 
March 1974.  At that time, the veteran was seen for complaints 
of arm and shoulder pain.  It was reported that he had been 
injured in 1972 on board a ship while in the Coast Guard.  A 
cervical myogram showed a very large left C5-C6 disc and a 
surgical laminectomy was performed.  The diagnosis was 
herniated cervical disc.  Service connection was established 
for disability of the cervical spine.  

Private medical records show that the veteran was treated at a 
private facility in March 1976 for complaints of neck, arm, 
back and leg pain.  At that time, he dated the onset of this 
pain to an injury in the Coast Guard in 1972, when he fell off 
a ladder, gradually noticing pain in his neck.  He had a 
cervical laminectomy performed that had not decreased the pain 
in his neck.  He said that this pain radiated down both arms, 
in both scapulae, down to his low back and into the posterior 
aspects of the thighs.  On examination, only neck pain was 
reproduced.  No abnormality of the low back was described.  
The impressions were status post cervical laminectomy and 
chronic pain syndrome.  

The veteran was treated at a private facility in October 1991.  
In his personal history he stated that he had pain in the 
entire length of the spine especially between the shoulder 
blades and the low back which had been present for 20 years.  
He reported that he fell on his back in the spring of 1972.  
During his examination, the veteran stated that he had had 
mid-back pain getting worse in the last week and a half.  He 
was doing moderate work and had pain in the mid-back area.  He 
reported having had an injury related to the military about 20 
years ago, and had had surgery on the cervical spine.  He did 
not know whether his current complaints were related to his 
prior injury.  

X-ray studies showed no acute pathology of the lumbar spine, 
but there was some evidence of degenerative joint disease in 
the lumbar spine.  The diagnosis was lumbar and thoracic 
strain.  

Subsequently, the veteran received intermittent treatment at 
private facilities for low back complaints.  An April 1992 
bone scan showed a possible occult fracture of the right 
pedicle of the L4.  Records from Yakima Orthopaedic and 
Fracture Clinic, a private medical facility, dated from July 
1992 to September 1993, show that the veteran received 
continued treatment for his low back disorder.  In July 1992, 
X-ray studies showed an L5-S1 spondylolisthesis with a 
spondylolysis bilaterally of the pars at L5.  The pertinent 
impression was low back pain with spondylolisthesis L5 on S1.  

In a July 1993 statement, a private physician who treated the 
veteran at the clinic since July 1992, stated that the 
veteran had claimed that his low back pain had been present 
since a fall that took place while in the Coast Guard.  The 
physician stated that it was more likely than not that the 
veteran had bilateral spondylitic defects at the L5-S1 
junction at the time of this injury and that the injury more 
likely than not contributed to the present symptoms.  

The veteran was seen by a private chiropractor in August 1993 
for pain in the low back with numbness, paresthesia and 
tingling throughout the entire right lower extremity.  The 
impression was L5-S1 spondylolisthesis and a bilateral pause 
defect.  It was reported that the veteran indicated that he 
had a history of falling back and landing on that area which 
would cause an objective worsening of this condition on a 
more likely basis than not.

The veteran and his wife testified at a hearing at the RO in 
August 1993.  At that time, they stated, in essence, that the 
veteran's low back disorder was the result of a fall that 
took place onboard ship while he was in the Coast Guard in 
1972.  It was asserted that the low back disorder was not 
properly diagnosed for many years.  

An August 1995 statement, P. E. S., M.D. is to the effect 
that the veteran had a very complex spinal condition, an L5-
S1 spondylolisthesis, which ultimately became symptomatic 
enough that he needed spinal reconstructive surgery performed 
in November 1994.  Dr. S. stated that spondylolisthesis was a 
congenital condition that in the majority of people remained 
completely asymptomatic, but could be exacerbated by a major 
trauma.  The veteran had described a very severe injury of 
the spine in May 1972 when he was thrown off a ship's ladder 
during a hurricane and landed on his back and neck.  Although 
the worst symptomatology was of the neck, but he definitely 
had difficulty with back pain at that time. Dr. S. indicated 
that the veteran had a pre-existing, congenital, spine 
condition that was asymptomatic, but exacerbated by the 
injury in May 1972.  The veteran never fully recovered from 
this injury, which ultimately led to the need for a surgical 
correction.  

An examination was conducted by VA in September 1996.  The 
pertinent impression was congenital spondylolisthesis L5-S1 
with L4 to sacral fusion.  The examiner stated that he 
appeared to have a spondylitic spondylolisthesis that could 
have been aggravated by his fall from a ladder during a 
hurricane and that he could not dispute the notes by Dr. S.  
The examiner indicated that it was not clear from the record 
whether he had these symptoms at the time he was in service.  
There was no evidence of arthritis within the first year 
following discharge.  It was clearly evident that the 
opinions from Dr. S. would overrule and that he had an 
aggravation of his low back condition from his fall down the 
ladder on deck.  

The examiner went on to state that he thought a careful and 
thorough review of all records by the RO to determine if he 
had complaints of low back before and after this alleged fall 
from a ladder.  

Another examination was conducted by VA in May 1999.  The 
examiner reviewed the veteran's medical records extensively 
and noted that there was no complaint of a lower back 
disorder between 1971 and 1991, with subsequent low back 
complaints and treatment thereafter.  After examination of 
the veteran, the examiner rendered an opinion that the 
veteran had a pre-existing spondylolysis and 
spondylolisthesis that was not significantly aggravated by 
any military exposure.  This opinion was based upon the fact 
that the veteran had a well known pre-existing spondylolysis 
with spondylolisthesis, which, with the passage of time and 
at the veteran's age, would naturally cause some 
difficulties.  There was no evidence that the veteran had any 
significant low back disorder caused by or aggravated by 
anything during military service.  

Analysis

The initial question to be determined is whether the 
veteran's low back disorder was present at the time of entry 
into active duty.  In this regard, the service entry 
examination contains no complaint or finding relative to the 
low back.  However, both VA and private medical opinons 
rendered after service indicated that the low back disorder, 
diagnosed as spondylolysis and spondylolisthesis, pre-existed 
the veteran's entry into active duty.  

The Board finds that these medical opinions clearly and 
unmistakable show that the spondylolysis and 
spondylolisthesis of the lumbar spine was present at the time 
of em] entrance and the presumption of soundness on entry is 
rebutted.

Therefore, the final aspect of the claim to be considered is 
whether the preservice low back disability was aggravated by 
service beyond normal progression.  In this regard, 
spondylolysis is a congenital abnormality and not a 
disability for which service connection may be granted.  
38 C.F.R. § 3.303.  See Smith v. Derwinski, 1 Vet. App. 235, 
236 (1991).  However, service connection may be granted for 
any superimposed injury or disease which results in 
additional disability.

As previously indicated the entrance examination showed no 
pertinent abnormality.  The veteran has indicated that he 
sustained an injury to the low back during service.  However, 
the service medical records show that the veteran was treated 
primarily in July 1972 for complaints relative to the 
cervical spine.  Although he referenced back pain, no 
specific finding or diagnosis relative to the low back was 
rendered during service. 

The first postservice complaint of low back problems was in 
March 1976, more than three years following service.  At that 
time he reported pain in his neck which radiated down both 
arms, in both scapulae, down to his low back and into the 
posterior aspects of the thighs.  However, the examination 
showed no abnormality or diagnosis of the lumbar spine.  The 
first diagnosis regarding a low back disability was in 
October 1991, many years after service.  

In August 1995 Dr. S., the veteran's private physician 
indicated that the veteran had a pre-existing, congenital, 
spine condition that was asymptomatic, but exacerbated by the 
injury in May 1972.  However, a review of the August 1995 
report shows that Dr. S did not review the veterans claims 
folder and that the opinion was based substantially on the 
history reported by the veteran.  

The Board finds the September 1996 VA examination equivocal 
in that the examiner initially indicated that the veteran 
appeared to have a spondylitic spondylolisthesis that could 
have been aggravated by his fall from a ladder during a 
hurricane.  However, the examiner then indicated that it was 
not clear from the record whether he had these symptoms at 
the time he was in service and recommended a careful thorough 
review of all records by the RO.

In May 1999 a VA examiner rendered an opinion that the pre-
existing spondylolysis and spondylolisthesis were not 
significantly aggravated by any military exposure.  The 
examiner further stated that there was no evidence that the 
veteran had any significant low back disorder caused by or 
aggravated by anything during military service.  This opinion 
was based upon an extensive review of the evidence in the 
adjudication claim folder.  As such, the Board places more 
probative value on this opinion as opposed to the opinion by 
Dr. S.  

As such the Board finds that the preexisting low back 
disorder did not undergo a chronic increase in severity 
beyond normal progression during service nor is there any 
additional disability caused by superimposed disease or 
injury during service. Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder. 


ORDER

Service connection for a low back disorder is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

